Walker, J.
There are several errors assigned to the rulings of the District Court, on which it is claimed the judgment should be reversed. We deem it unnecessary to notice them in their order.
Had it become necessary to offer the survey made by White, merely to prove the extent of Madame Garza’s possession, it probably might have been offered for this purpose, but would be incompetent as a muniment of title.
What is adverse and uninterrupted possession of ten years, is a question of law; whether there has been such possession, or not, is a question of fact. The adverse possession relied on by the appellee, is not such as the law requires. Possession in 1842, interrupted until 1847, and then only assumed by a tenant, and broken off again until 1850, does not constitute an adverse possession in law, against one who asserts his rights in the courts in 1854.
An able and ingenious argument, in support of the title by adverse possession, is predicated upon a military order made in 1842, under which the citizens who adhered to the Mexican cause were compelled to leave the country. The adverse claimants of the land in controversy were alike subjected to the operation of that order; and it is presumed "that, if Madame De La Garza was compelled, in obedience thereto, to relinquish her possession of the land, Serna was alike prevented from taking possession. H the order, in itself, was a sufficient *439ground to excuse the one, it must certainly have a like effect upon the other; and it is well assumed by counsel that neither law nor equity would, under the circumstances, prefer the claims of one seeking to gain title by possession and prescription, to one holding the legal title.
Without this claim to «adverse possession, the Sema title is the better in law. It is older and free from irregularities; it is not only good in law but in equity, for anything shown by the record.
The judgment of the District Court is therefore reversed, and the cause remanded.
Reversed and remanded.